Case 2:18-cv-01543-JLR Document 143-15 Filed 04/30/19 Page 1 of 2




  EXHIBIT O
      Case 2:18-cv-01543-JLR Document 143-15 Filed 04/30/19 Page 2 of 2


From:          Marc-Antoine Delarche
To:            marc delarche@hotmail.com
Subject:       CS100 RAA for comparison with CS300
Date:          Friday, May 06, 2016 11:31:00 AM
Attachments:   RAA-BA500-412 Rev A - Reduction of Temperature, Airspeed, Altitude and Mach Number Errors.pdf
               RAA-BA500-414-RevA-Lag Effects in the Production and Experimental Pitot-Static Systems.pdf
               RAA-BA500-418 signed.pdf
